PER CURIAM.
The original opinion of this Court is published at 433 So.2d 1158.
The Supreme Court of the United States entered an order vacating the judgment in this case and remanded the cause to this Court for further consideration in light of Southland Corporation v. Keating, 465 U.S. —, 104 S.Ct. 852, 79 L.Ed.2d 1 (1984), 465 U.S. —, 104 S.Ct. 1260, 79 L.Ed.2d 668 (1984). After a thorough consideration of that case, we are of the opinion that the views expressed in the dissenting opinion on original deliverance are consistent with the holding in Southland Corp. v. Keating, supra; therefore, the writ of mandamus is due to be denied.
WRIT DENIED.
TORBERT, C.J., and MADDOX, FAULKNER, JONES, ALMON, SHORES, BEATTY and ADAMS, JJ., concur.
EMBRY, J., dissents.